Ê
È
3
2
Ë

Ne

Annexe : erritoire de Basoko-—
Réf. Y/0.MU/Ne 26/060/015, 5 29/07/ z M de TU
Objet : Projet Contrat d'Emphytéose 2015.-, 1824 CAE 2 al
Pancelle n° : 8 ,R,929..
Mfirure/ : Territoire de Basoko-- 4
592 2 A Monsieur le Birecteur Générel de
Wié/d/ : Localité Polembo y]. la Société Plantations e6___
(2 S.A (PES
__ M Huileries du Congo C4)

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
Signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° S.R-929.-

Située dans leLémédihé, Territoire de Basoko, Localité Bolembo

que vous occupez en vertu de : Certificat d'Enregistrement y,1.0K.99 Folio 136----
êu vingt-quatre août mil meuf cent cinquente-cing--

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

Division de «

Démocratique du Congo

Ministère des Affaires Foncières

il on des Titres Immobiliers
Circonscription Foncière de Tshopo I.-
: Titres Imnohiliers

TRANG I.

et répartie comme suit :

TOTAL à
A DEDUIRE : montant déjà payé suivant quittance n° &C6F34T du 2TFjAclÉcAS
TOTAL : FCAIF 333,00

è il Titres
Montant que je vous prie de bien vouloir verser en espèces entre les mains du co ee Le
Immobiliers de Tshoso I à ISANGI ou au compte n° 11.050/1524 auprès de la q
Centrale du Congo à KISANGANT.- - —_— Re Me
La quittance qui vous sera délivrée doit m'être présentée ou transmise en communicatio AR
temps que les deux exemplaires du_Contrat d'Emphytéose endéans li

- Prix de référence du terrain : Fe 90.619,00 SE
- Taxe d'établissement du contrat :_XARXXXKLIILXX

- Taxe de P.V. de mise en valeur : FG ER L

- Taxe de Certificat d'enregistrement £ FG 7.740,

- Note d'usage

- Frais de mesurage et bornage

- Frais de consultation
- Frais croquis

- Occupation provisoire

- Loyer du 44/09. =

Isongi, 14 septenère 2013.

/ \

re
N°2.469.3/MIN/AFF -F/CTI/TSE0, 1/61/015

Transmis copie pour information à
- Monsieur le Directeur Chef de

Service des Titres Innobiliers.-

© Monsieur L° Boyngsty/ dé sh
BprAñy da rs mipistrateur

A XINSEHASAESS

om

: F6 523.
: F€ 13.950,00
XXII REX IN

au31/12/2015 . PE 18-124, 00

e mois de la réception,#e

&

QUE DEMOCRATIQUE DU CONGO
cd

RE DES AFFAIRES FONCIERES

SRIPTION FONCIERE TSHOPO |

SION DES TITRES IMMOBILIERS
ISANGI

s : 0811480087 — 0810126700

Objet : Projet Contrat à la signature
Terrain n° S.R 929
Territoire de BASOKO
Contrat d'emphytéose

annexe à la présente, deux exemplaires d’un
vouloir me les renvoyer dûment revêtus de votr.
bordereau de versement.

Taxe d'établissement contrat
Taxe croquis

Note d'usage

Frais techniques

Frais administratifs

TOTAL À PAYER

vouloir verser en espèces au Guichet
Orientale à Kisangani.

renonciation tacite à votre demande qui sera d'

considération distinguée.

est conditionnée au payement de la somme détaillée ci —dessus,

Isangi, le 11 septembre 2015

a

N° 2.469 3/MIN/AFF/CTI/TSHO/062/2015

Transmis copie Pour information à

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province
Orientale à Basoko

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A ( PHC }
à Kiñshasa.

Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 929 à
usage agricole, situé dans le Territoire de BASOKO, localité Bolembo VI, j'ai l'honneur de vous faire parvenir en
projet de contrat d’emphytéose tout en vous priant de bien
e signature sur la rubrique « L'EMPHYTEOTE » accompagnés du

Ce contrat est établi aux conditions suivantes :

: FC 4.650.00
: FC 1.860.00
: FC 1395.00
:FC 930.00
:FC 465.00
: FC 9.300.00

Je vous signale que l'intervention de votre contrat

Unique de la Direction Générale des Rec:

Votre désintéressement sera consid

ailleurs classée sans suite.

Veuillez agréer, Monsieur,

montant que vous demande de bien
ettes de la Province

éré comme la

l'assurance de ma
